Citation Nr: 1137428	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for stenosis due to degenerative disc disease of the lumbar spine.

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a cervical spine disorder.

3.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and W.B.
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denies service connection for spine stenosis due to degenerative disc disease of the lumbar spine and denied claims to reopen previously denied issues of entitlement to service connection for cervical spine and right shoulder disorders.  

In August 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

As will be discussed in further detail in the following decision, the Board finds that a reopening of the claims for service connection for cervical spine and right shoulder disabilities is warranted.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying claims for service connection for cervical spine and right shoulder disorders, as well as the claim for service connection for stenosis due to degenerative disc disease of the lumbar spine, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed April 2002 rating action, the RO denied service connection for cervical spine and right shoulder disorders.  
2.  Evidence received after the April 2002 denials of service connection for cervical spine and right shoulder disorders relate to unestablished facts necessary to substantiate those issues and raise a reasonable possibility of substantiating those underlying claims.


CONCLUSIONS OF LAW

1.  The RO's April 2002 denial of service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final April 2002 rating decision is new and material, and the claim for service connection for a cervical spine disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  The RO's April 2002 denial of service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

4.  Evidence received since the final April 2002 rating decision is new and material, and the claim for service connection for a right shoulder disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims for service connection for cervical spine and right shoulder disorders, no further discussion of these VCAA requirements is required with respect to these issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

The Veteran was initially denied service connection for cervical spine and right shoulder disorders in April 2002 because the evidence did not show that either disorder was incurred in or aggravated by his military service.  In other words, evidence of record did not reflect a nexus between the cervical spine and right shoulder disorders and his active duty.  After receiving notice of the April 2002 decision, the Veteran did not initiate an appeal of those denials.  Later, in September 2005, however, he applied to have his claims reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the April 2002 rating decision consisted of the Veteran's service treatment records (STRs), a VA examination in November 1975, VA treatment records dated from December 2000 to November 2001, and private treatment records dated from 1997 to January 2002.  His STRs did not show any complaints of, or treatment for, cervical spine or right shoulder problems.  His discharge examination in May 1975 showed a clinically normal spine, neck, and upper extremities; no cervical spine or right shoulder disorders were diagnosed.  The November 1975 VA examination showed complaints related to the right elbow; no cervical spine or right shoulder complaints were made.  Private treatment records beginning in July 1997 show complaints of neck pain that radiated to the right upper extremity and diagnoses of cervical spine disorders to include disc herniation and disc disease.  Private records beginning in July 2001 show complaints of right shoulder pain; a shoulder examination in July 2001 was consistent with impingement syndrome.  VA treatment records beginning in December 2000 show a diagnosis of cervical spine stenosis and history of degenerative joint disease in the shoulder.  A VA record dated in March 2001 shows that the Veteran reported injuring himself by falling off a truck in service while stationed at Fort Sill, Oklahoma in 1973.  None of the numerous medical records included any medical opinion relating the Veteran's cervical spine and right shoulder disorders to his military service, nor were there any STRs showing an injury to the neck or right shoulder.  

Accordingly, at the time of the denial of the claim for service connection for cervical spine and right shoulder disorders in April 2002, the claims folder contained no competent evidence of in-service injuries to the cervical spine and shoulder and no competent evidence of a nexus to the Veteran's military service.  Thus, the RO, in April 2002, denied the claims of service connection for cervical spine and right shoulder disorders.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

The relevant evidence received since the April 2002 denial consists of VA treatment records dated through December 2004, private treatment records dated from 1980 to June 2002, December 2005 statements from the Veteran's mother, brother, and friends, and the Veteran's contentions, including his testimony at the August 2011 hearing.  The Veteran's contentions indicate that he fell off a truck in 1973 while at Fort Sill, Oklahoma, and that he had continued pain since the fall.  The December 2005 lay statements show that the Veteran contemporaneously reported his injuries in 1973 to his family, and that following service, he had cervical spine and right shoulder problems.  W.B., who testified at the Veteran's hearing, submitted one of the December 2005 statements.  W.B.'s testimony indicated that the Veteran had physical limitations with his neck and right shoulder immediately after discharge from service.  The Veteran testified that he did not report injuring his cervical spine and right shoulder at discharge because he was told that his separation would be held up and he needed to get home to his wife, who was five months pregnant at the time.  Treatment records continue to show diagnoses of cervical spine and right shoulder disorders.  

This newly received evidence relates to unestablished facts necessary to reopen the previously denied claims of service connection for a cervical spine and right shoulder disorders-namely, evidence of in-service injuries and a continuity of symptomatology from those injuries.  
In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran has provided lay evidence regarding an association between his cervical spine and right shoulder symptoms and a reported in-service fall, which is relevant as to the issue of a nexus.  His contentions are supported by the December 2005 lay statements from family and friends, in addition to the August 2011 testimony from W.B.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen these previously denied issues. 


ORDER

New and material evidence sufficient to reopen a claim for service connection for a cervical spine disorder having been received, the appeal is granted to this extent only.

New and material evidence sufficient to reopen a claim for service connection for a right shoulder disorder having been received, the appeal is granted to this extent only.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's underlying claims for service connection for cervical spine and right shoulder disorders, in addition to the claim for service connection for stenosis due to degenerative disc disease of the lumbar spine.  

As discussed above, the Veteran reported falling off a truck in service, which he testified injured his lumbar spine, cervical spine, and right shoulder.  He also reported having continuous pain since the reported 1973 fall.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of injuring his back, neck, and shoulder in service and the resulting continuity of symptomatology.  The Veteran's reports are further supported by lay statements submitted by family and friends in December 2005, in addition to W.B.'s testimony at the August 2011 hearing.  

Post-service treatment records show diagnoses of lumbar spine, cervical spine, and right shoulder disorders.  In light of the Veteran's competent and credible testimony regarding the injury of his low back, neck, and right shoulder in service and subsequent continuity of symptomatology, and since post-service records show lumbar spine, cervical spine, and right shoulder disorders, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of any currently diagnosed back, neck, and right shoulder disorders.  See 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Cleveland, Ohio.  Thus, pertinent ongoing treatment records, dated from December 2004, should be obtained and associated with the claims folder on remand.  Furthermore, the Veteran has indicated that he was treated at the Wade Park VAMC in 1975-1977; a request for records dated earlier than those in the claims file--December 2000--received a negative response in February 2010.  However, at his hearing, the Veteran testified that the records are located in archives at the Anthony J. Celebrezze Federal Building located in Cleveland, Ohio.  On remand, an appropriate request to the Anthony J. Celebrezze Federal Building should be made in an attempt to obtain any treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issues of entitlement to service connection for stenosis due to degenerative disc disease of the lumbar spine, a cervical spine disorder, and a right shoulder disorder.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of recent post-service low back, neck, and right shoulder treatment that the Veteran has received and records of treatment received immediately after service.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Cleveland, Ohio since December 2004 and from the Wade Park VAMC prior to 2000, which may be located at the Anthony J. Celebrezze Federal Building in Cleveland, Ohio.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any lumbar spine, right shoulder, and cervical spine disorders that he may have.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed cervical spine, right shoulder, and lumbar spine disorders shown on examination had their clinical onset in service or are otherwise related to active duty.  For purposes of rendering an opinion, the examiner should presume that the Veteran was injured in a fall in 1973 at Fort Sill, Oklahoma.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues of entitlement to service connection for spine stenosis due to degenerative disc disease of the lumbar spine, a cervical spine disorder, and a right shoulder disorder.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


